IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0386-12


DANIEL PAUL BONE, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
 GOLIAD COUNTY


Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

	The petition for discretionary review violates Rule's of Appellate Procedure 9.3(b)
because the original petition is not accompanied by 11 copies.
	 The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

Delivered:  July 25, 2012
Do Not Publish.